DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2019, 05/11/2020, and 07/07/2020 are being considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichtberger (2016/0010287), hereafter, D1, in view of Hofstaetter (2015/0267355), hereafter, D2. Regarding claims 1 and 4, Lichtberger discloses the following technical features. The tamping unit has a pair of tamping tools, which are arranged on a vertically adjustable guide carrier (2) in a tamping assembly frame and are designed as rocker arms. The carrier 2 is guided so it is vertically adjustable in a tamping assembly frame 7 having guides 8 and is displaceable into the desired vertical location using a positioning cylinder 9 (equivalent to that the tamping unit has a tool carrier (6) mounted on an assembly frame (12) for vertical adjustment by means of a drive (10). The tamping unit also has pairs of two oppositely positioned tamping tools (5)). The tamping tools 3 are designed as two armed levers, which are mounted so that they are pivotable on the carrier 2 (equivalent to that the tamping tools are squeezable towards one another about a respective pivot axis (4)). The lower tamping pick ends 5 of the tamping tools, which are intended to .
Claim 2 depends on claim 1, and the additional technical feature of the defining portion of claim 2 is “the drive (10) and the associated vibration drive (11) are designed as a hydraulic cylinder in which a pressure chamber is actuated with a pulsing fluid stream”. D1 also discloses that the drive device and the vibration drive adopt a hydraulic cylinder (equivalent to that the drive (10) and the associated vibration drive (11) are designed as a hydraulic cylinder). For the person skilled in the art, in the hydraulic cylinder, the pressure chamber is activated with a pulse fluid, and this belongs to conventional technical means without creative effort. 
Claim 3 depends on claim 2, and the additional technical feature of the defining portion of claim 3 is “a servo valve or proportional valve (17) activated by means of a control (16) is arranged at the hydraulic cylinder”. D1 also discloses that the hydraulic cylinder position can be specified by a controller/regulator 14 in dependence on the distance sensor signals. For this purpose, the controller/regulator 14 is connected via control lines 15 to the hydraulic cylinder activation valves 13 and via measurement lines 16 to the distance sensors 12 (equivalent to that a servo valve or proportional valve (17) activated by means of a control (16) is arranged at the hydraulic cylinder).
Claim 5 depends on claim 4, and the additional technical feature of the defining portion of claim 5 is “the vertically effective vibration is switched on automatically during immersion and switched off automatically upon reaching a pre-set tamping depth or at the beginning of squeezing of the tamping tools (5f\ D2 discloses the technical content of performing excitation control over the tamping device with a vibration drive. For the person skilled in the art, the vertically effective vibration is automatically switched on during immersion and is automatically switched off when reaching a preset tamping depth or when the squeezing of the tamping tools (5) starts, and such a setting belongs to conventional technical means without creative effort.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617